214 N.W.2d 616 (1974)
191 Neb. 291
STATE of Nebraska, Appellee,
v.
James Stanley SHILLER, Appellant.
No. 39177.
Supreme Court of Nebraska.
February 7, 1974.
*617 Stern, Harris, Feldman, Becker & Thompson, Omaha, for appellant.
Clarence A. H. Meyer, Atty. Gen., Betsy G. Berger, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., SPENCER, BOSLAUGH, McCOWN, NEWTON, and CLINTON, JJ., and FLORY, District Judge.
McCOWN, Justice.
The defendant, James Stanley Shiller, was convicted of robbery and sentenced to a term of 9 to 20 years imprisonment.
The defendant was tried jointly with two other codefendants. The facts of the robbery are fully set out in State v. Huerta, 191 Neb. 280, 214 N.W.2d 613. That case is determinative of all issues in this case except for the assignment of error dealing with the consolidation of the defendant's trial with that of two other joint defendants.
The defendant here contends that the trial court erred in granting the State's motion to consolidate the cases of the three defendants for trial. Cases may be consolidated for trial if the offenses charged are based on the same act or transaction. § 29-2002, R.R.S.1943.
The defendants were represented by separate counsel. Virtually all the evidence was admissible against all the defendants. There was no showing of any substantial prejudice to any defendant as a result of the consolidation. A ruling on a motion for consolidation will not be disturbed on appeal in the absence of an abuse of discretion. State v. Shimp, 190 Neb. 137, 206 N.W.2d 627.
The judgment is affirmed.
Affirmed.